                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION

IN RE:      ETHICON, INC.,
            PELVIC REPAIR SYSTEMS
            PRODUCTS LIABILITY LITIGATION                                   MDL 2327

THIS DOCUMENT RELATES TO:

BRENDA PITTS

                                      Plaintiff,

v.                                                            Civil Action No. 2:13-cv-24913

ETHICON, INC.,
ETHICON, LLC, and
JOHNSON & JOHNSON,

                                      Defendants.


                          MEMORANDUM OPINION AND ORDER


         On October 30, 2018, a Suggestion of Death was filed by defendants' counsel suggesting

the death of Brenda Pitts during the pendency of this civil action. [ECF No. 30].

         Pursuant to Federal Rule of Civil Procedure 25(a) and Pretrial Order (“PTO”) # 308

(Requirements for Counsel to Deceased Plaintiffs) filed in In re: Ethicon, Inc., Pelvic Repair

System Products Liab. Litig., 2:12-md-2327 [ECF No. 6218], the time to substitute a proper party

for the deceased party has expired and there has been no motion to substitute the deceased party.

Brenda Pitts was the only plaintiff named in this civil action.

         The court ORDERS that pursuant to Rule 25(a) and PTO # 308, this case is DISMISSED

without prejudice and STRICKEN from the docket. Any pending motions are DENIED as moot.
       The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                          ENTER: February 26, 2020




                                             2

